Citation Nr: 1428241	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-45 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder, claimed as chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In conjunction with the hearing, he submitted new evidence, accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.

Although the Veteran has specifically claimed service connection for PTSD, the record contains other psychiatric diagnoses and his claim has been expanded to include service connection for any mental disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, as service connection for a nervous disorder was finally denied in a March 1983 rating decision, new and material evidence is first required to reopen the underlying psychiatric claim, and the issue on appeal has been recharacterized as such.

The issues of service connection for a psychiatric disorder, right ear hearing loss, tinnitus, and a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1983 rating decision denied service connection for a nervous disorder.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the March 1983 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a psychiatric disorder.  That claim was denied in a March 1983 rating decision because the RO found that the Veteran did not have a chronic psychiatric disorder in service, and further, was diagnosed with a personality disorder, which is not considered a disability for VA purposes.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since March 1983, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran has been diagnosed with psychiatric disorders other than personality disorders.  Additionally, in written statements and during a May 2011 VA examination, the Veteran has reported an in-service stressor, which the U. S. Army and Joint Services Records Research Center (JSRRC) has determined to be possible given the Veteran's duties, unit assignment, timeframe, and location at the time of the claimed stressor.  As the evidence of the current diagnoses and in-service stressor were not available at the time of the March 1983 denial, such evidence is both new and material, as it relates to previously unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a psychiatric disorder, and to that extent only, the appeal is granted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156


ORDER

The claim for service connection for a psychiatric disorder is reopened.


REMAND

Further development of the Veteran's service connection claims is required prior to adjudication.

First, the Veteran asserts that he currently suffers from right ear hearing loss and tinnitus that are related to service.  Current VA and private treatment records suggest a current hearing loss.  Service treatment records are negative for complaints of tinnitus or right ear hearing loss, but do show that the Veteran sustained a head injury in June 1967.  The Veteran also has asserted being in close proximity to fire from a 175 millimeter cannon in service, after which he experienced temporary hearing loss, ringing in his ears, and sustained a ruptured right eardrum.  During a January 1983 post-service VA examination, the Veteran did report ringing in his ears.  Interestingly, during that same examination, he also reported a post-service ruptured ear drum in 1982, and did not mention any ear trauma in service.  Nevertheless, given the evidence that the Veteran may have current right ear hearing loss and tinnitus that may be associated with service, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The VA audiological examiner must consider that service department audiometric test results dated prior to November 1, 1967, such as the Veteran's 1965 entrance examination, were recorded in standards set by the American Standards Association (ASA). Since November 1, 1967, service department audiometric test results, such as the Veteran's separation examination, have been reported in standards set forth by the International Standards Organization- American National Standards Institute (ISO-ANSI).

Next, the Veteran has competently testified as to the presence of a skin rash, which is an observable condition.  He asserts that his skin rash is related to herbicide exposure in service, pointing out that chloracne has been associated with herbicides.  He has not yet been afforded a VA examination to determine the nature and etiology of any skin condition, and therefore, remand is warranted for such an examination.

Relating to the psychiatric disorder, a May 2011 VA examiner determined that the Veteran does not have PTSD, but rather alcohol dependence and an adjustment disorder secondary to recently being laid off.  However, the examiner did not specifically address the evidence of depression or nervousness reported on the Veteran's separation examination, or the January 1983 reports of nightmares, insomnia, and depression related to his 1982 claim for a nervous disorder.  Therefore, the Board finds that a new examination is necessary.

Finally, the Board observes that the Veteran has reported treatment in 1971 for PTSD, and during his January 1983 VA examination, he reported post-service mental health treatment for a mental breakdown from April 1976 to June 1976.  And, as noted, he reported a ruptured ear drum in 1982.  He also testified in August 2012 as to receiving treatment for his skin condition.  Therefore, efforts to request those records should be made.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for a psychiatric disorder, a skin disability, right ear hearing loss and tinnitus, to specifically include providers of treatment for a ruptured ear drum in June 1982; PTSD treatment in Greenville, Rhode Island in 1971 or 1972; Northwest Mental Health in Greenville, Rhode Island relating to a mental health breakdown from April to June 1976; and from Dr. Michael Luke for a 
skin disability from around 2006.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the file.  In addition, relevant VA treatment records dating since March 2013 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA skin examination.  The examiner should review the record in its entirety and provide an opinion regarding the current nature of any skin disability found to be present and whether such is possibly related to service.  Specifically, the examiner should provide an opinion as to whether any skin disability found is at least as likely as not (50 percent probability or greater) related to service, to specifically include herbicide exposure therein.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

A complete rationale for all opinions expressed and conclusions reached should be set forth.

3.  Schedule the Veteran for a VA audiological examination to address the current nature of any right ear hearing loss or tinnitus found to be present and to obtain an opinion as to whether such are possibly related to service.  The claims file should be reviewed in conjunction with the examination.  The examiner should consider converted values from ASA to ISO-ANSI for the Veteran's 1965 entrance examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that any current right ear hearing loss had its onset during service or is otherwise etiologically related to service, to include noise exposure therein?  Please explain why or why not.  In rendering this opinion, please explain why the current hearing loss is not merely a delayed reaction to the prior noise exposure.  The Veteran's lay statements as to a ruptured ear drum in service, as well as the evidence of a post-service ruptured ear drum in 1982, should also be addressed.

(b)  Is it at least as likely as not (50 percent probability or greater) that tinnitus had its onset during service or is otherwise etiologically related to the noise exposure during service?  Please explain why or why not.  In rendering this opinion, the evidence of a head injury in service and the Veteran's January 1983 report of ringing in his ears must be considered.   

4.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran suffers from that disorder or any other psychiatric disorder that is related to service.  The record should be reviewed in its entirety.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Does the Veteran meet the diagnostic criteria for PTSD?  If so, then state whether that diagnosis is predicated, in whole or in part, upon in-service stressors, to specifically include the reports of serving on body detail and of seeing another soldier whom he had just befriended hours earlier, in a body bag.

(b)  Is it at least as likely as not (50 percent probability or greater) that PTSD, or any other diagnosed psychiatric disorder currently present, including any adjustment disorder, first manifested in service or is otherwise causally related to the Veteran's period of active duty service, including his reports of depression during his separation examination? 

In answering these questions, the examiner should expressly consider the Veteran's reports at separation, as well as the January 1983 VA examination report documenting complaints of recurring nightmares and insomnia.

5.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If any claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


